DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/30/2021.
Response to Amendment
	The amendments filed 5/31/2022 are entered and fully considered.
Response to Arguments
	Applicant argues the cited references do not teach an interfacing layer that is coated “on” the current collector and an electrode layer is formed “on” the interfacing layer. Applicant points out that HAN teaches a current collector and cathode without any interfacing layer while AFFINITO is used to teach an adhesive layer. Applicant states that the layer 24 is the adhesion layer. However, the examiner notes that layer 24 is actually a release layer. As the rejection states, the primer (adhesive) material in AFFINITO is interpreted to be the interlayer. The cited portion of the reference [0030] states, “one or more primer layers can be positioned between a current collector and electroactive material layer… to facilitate adhesion.” In addition, briefly addressing applicant’s interpretation of “on”, the examiner notes that the broadest reasonable interpretation of “on” is not limited to “directly on”. For example, a piece of paper can be put “on” a desk even if it is actually put “directly on” a folder that is laying on the desk.
	Applicant further points out that the rejection refers to specific “adhesion promoter” materials in HAN [0064], [0065], and [0067]. Applicant argues that the “adhesion promoter” materials are not describing “primer” materials that promote adhesion. Upon review of the reference, the examiner acknowledges that different terminology is used for “primer” and “adhesion promoter” elements. Review of the cited section of AFFINITO [0030] states that examples of primer materials are incorporated by reference, PCT2008/012042 which is also published as US 2010/0291442 (now US 8,871,387). That reference includes polyvinyl alcohol, polyvinylpyrrolidone, polyether imides, polyimides, polyvinyl chlorides [0055]-[0056] in addition to polyvinyl alcohol and polyvinyl butyral [0049] (citations to US PGPub). Therefore, the examiner concludes that the materials for the “primer” layer and “adhesion promoter” layer are the same materials. However, corrected citations are provided in the rejections below. 
	Applicant further argues the claimed invention yields unexpected results of providing protection without altering other properties. Upon review of the evidence in Tables 1 and 2, the examiner is not persuaded. Table 1 provides the compositions of the various samples in Table 2. The E1 and E2 use Comp. A and Comp. B which use only polyimide and ethylene-vinyl alcohol, respectively. Samples C-E use a blend of polyimide and ethylene-vinyl alcohol. The results of the blended samples generally show properties that fall between the properties of the samples using individual components. Accordingly, when mixing the polymer materials, the resulting properties fall between the properties of the individual components (i.e. an average of the components). The evidence does not show unexpectedly superior results. Furthermore, the evidence (showing only use of polyimide and ethylene-vinyl alcohol) is not commensurate in scope with the claims (including several other polymers).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over HAN et al. (US 2021/0280862) in view of AFFINITO et al. (US 2011/0068001) and WANG et al. (2010/0291442; incorporated by reference by AFFINITO).
Regarding claims 1 and 3,
	HAN teaches a cathode for a lithium secondary battery abstract. The cathode includes a current collector and active material formed on the current collector [0058]. The cathode composition (first composition) includes cathode active material, binder and conductive material [0058]. 
	HAN teaches depositing the cathode active layer on the current collector but does not teach an interfacing layer between the current collector and cathode. However, AFFINITO teaches that when making a battery with a primer (adhesive promoter) formed between active layer (positive or negative) and current collector to improve adhesion between layers [0030].  At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the adhesion promoter (interfacing) layer of AFFINITO to improve adhesion of the cathode and current collector in HAN.
	The specific primer (adhesive layers) in AFFINITO are incorporated by reference by citing WANG. The WANG reference teaches “primers” can include polyvinyl alcohol, polyvinylpyrrolidone, polyether imides, polyimides, polyvinyl chlorides, and blends thereof [0054]-[0056] in addition to polyvinyl butyral [0049]. Accordingly, the scope of AFFINITO teaches using primers of the claimed invention.
Regarding claim 2,
	HAN teaches a pH of the cathode active material is 11.5 to 12.1 [0012] which falls within the claimed range. The reference does not state the temperature at which the pH is measured. However, 25°C is commonly used as the reference point temperature for pH, so it is reasonable to expect the pH of the composition to be at or near the 11.5 to 12.1 at 25°C forming the same resulting cathode.
Regarding claim 4,
	The HAN reference teaches the cathode composition can be water based [0073]. The cathode composition (first composition) includes cathode active material (insertion material), binder and conductive material [0058].
Regarding claim 5,
	HAN teaches the active material is lithium nickel cobalt manganese oxide [0041]. The Examples further teach using lithium nickel cobalt aluminum oxide [0086]. The same cathode active material in the same solvent (water) will be dissolved because they have the same physical properties.
Regarding claim 6,
	HAN teaches the binder material in the cathode includes polyvinyl alcohol, polyvinylpyrrolidone, and polyurethane [0071].
Regarding claim 7,
	The claim is directed to the method of depositing the interfacing layer. The method of deposition does not change the characteristics of the product. Accordingly, the interfacing layer between cathode and current collector can be formed by any suitable method and make an equivalent product. As described above, the reference teach using a primer of polyvinyl alcohol and polyimides.
Regarding claim 8 and 15,
	AFFINITO teaches the primer can be 1-5 microns thick, again by incorporating WANG by reference [0060]. The reference does not teach the thickness range of greater than 1 µm and less than 4 µm. However, the claimed ranges are overlapped by the prior art range and is considered prima facie obvious, MPEP 2144.05.I.
Regarding claim 9,
	HAN teaches the cathode current collector can be aluminum [0059]. Furthermore, as shown in Fig. 1 the current collector is a thin sheet. Accordingly, the current collector is interpreted to be a metallic strip.
Regarding claim 16,
AFFINITO teaches the primer can be 0.1-1 microns thick, again by incorporating WANG by reference [0060].  The prior art range falls within the claimed range.
Regarding claims 10-12 and 17,
	HAN teaches the current collector and cathode are used in a lithium secondary battery (lithium accumulator) abstract.
Regarding claim 18,
The claim is directed to the method of depositing the cathode layer. The method of deposition does not change the characteristics of the product. Accordingly, the cathode can be formed by any suitable method and make an equivalent product. In addition, HAN teaches coating the cathode material [0073]. When incorporating the adhesive layer of AFFINITO the cathode layer is deposited on the adhesive layer on the current collector instead of directly on the current collector.
Regarding claim 20,
	HAN teaches a cathode for a lithium secondary battery abstract. The cathode includes a current collector and active material formed on the current collector [0058]. The cathode composition (first composition) includes cathode active material, binder and conductive material [0058]. 
	HAN teaches depositing the cathode active layer on the current collector but does not teach an interfacing layer between the current collector and cathode. However, AFFINITO teaches that when making a battery with a primer (adhesive promoter) formed between active layer (positive or negative) and current collector to improve adhesion between layers [0030].  At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the adhesion promoter (interfacing) layer of AFFINITO to improve adhesion of the cathode and current collector in HAN.
	The specific primer (adhesive layers) in AFFINITO are incorporated by reference by citing WANG. The WANG reference teaches “primers” can include polyvinyl alcohol and polyimides blends thereof [0054]-[0056]. Accordingly, the scope of AFFINITO teaches using primers of the claimed invention.
characteristics of the product. Accordingly, the interfacing layer and cathode can be formed (coated, deposited, laminated, etc.) by any suitable method and make an equivalent product. In addition, AFFINITO teaches coating the adhesive promoter (interfacing layer) [0053], and HAN teaches coating the cathode material [0073]. When incorporating the adhesive layer of AFFINITO the cathode layer is deposited on the adhesive layer on the current collector instead of directly on the current collector.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712